Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 28 June 2022. Claims 1-20 are pending and have been considered as follows. 

Response to Arguments
	Applicant’s amendments and arguments with respect to the rejection of claims 3 and 16 under 35 USC 112(b) as set forth in the office action of 28 June 2022 have been considered and are persuasive. Therefore, the rejection of claims 3 and 16 under 35 USC 112(b) as set forth in the office action of 28 June 2022 has been withdrawn.

Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 28 June 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  “the geographical region of interest” in line 6 of claim 1, in line 8 of claim 8 and in line 12 of claim 15 appear to be typographical errors and should be “the geographical region” in order to keep a consistent language throughout the claims since all other instances recite “geographical region” to refer back to “a geographical region of interest”.  Appropriate correction is required.

Claims 1, 8 and 15 are objected to because of the following informalities:  “wherein altering the aspect ratio is based on extending a shorter first side …” appear to be typographical errors and should be “wherein altering the aspect ratio comprises extending a shorter first side …” or any other way to make it appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because of the recited limitation “wherein determining the geographical region comprises: normalizing an initial geographical region to generate the geographical region that is geographically larger than the initial geographical region”. Since claim 1 previously recites “wherein determining the geographical region of interest comprises normalizing an initial geographical area based on the starting point and the destination point for the trip to generate the geographical region based on altering an aspect ratio associated with the initial geographical area, wherein altering the aspect ratio is based on extending a shorter first side of the initial geographical area based on a longer second side of the initial geographical area”; it is unclear to the Examiner: 1) whether claim 2 meant to recite “wherein determining the geographical region further comprises: …” or whether limitations of claim 2 are meant to replace limitations of claim 1? 2) whether by “an initial geographical region” of claim 2, Applicant is referring to the same geographical area in claim 1 or not? and 3) whether there is any connection between these two limitations or not?

Claim 7 is indefinite because of the recited limitation “wherein determining the geographical region comprises: …”. Since claim 1 previously recites “wherein determining the geographical region of interest comprises …”; it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein determining the geographical region further comprises: …” in claim 7 or whether the limitations of claim 7 are meant to replace the limitations of claim 1.
Claim 7 is indefinite because of the recited limitation “an initial geographical region” in line 3. It is unclear to the Examiner, whether Applicant is referring to the same geographical area in claim 1 or not? if initial geographical region and area are meant to be the same, Examiner further suggests keeping a consistent language throughout all instances in all claims (either use initial geographical area for all or initial geographical region for all and keep appropriate antecedent basis as such). Further, regarding the limitations “a side of the initial geographical region, a length of the initial geographical region, a width of the initial geographical region”, it is unclear, to the Examiner, whether any of “a side …”, “a length …” and/or “a width …” are in any way related to the “shorter first side …” and/or “longer second side …” previously recited in claim 1 or not.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (US7920965B1) in view of Yang (CN106197444A) in further view of Dean (US20200019175A1) in yet further view of Peri (US20110137551A1) and in yet further view of Mellert (US20130304372A1).
Regarding claim 1, Nesbitt discloses receiving, by a device and from a user device, trip data identifying a starting point and a destination point for a trip (see at least Figure 3, Col.3 lines 11-18 and Col.7 lines 21-33); determining, by the device, a geographical region of interest based on the starting point and the destination point of the trip data (see at least Col.4 lines 42-47, Col.10 lines 8-20, Col.14 lines 42-61 and Col.16 lines 16-25); wherein determining the geographical region of interest comprises normalizing an initial geographical area based on the starting point and the destination point for the trip to generate the geographical region (see at least Nesbitt Figure 3, Col.4 lines 37-47, Col.7 lines 34-43, Col.9 lines 12-51, Col.10 lines 8-20, Col.14 lines 42-61 and Col.16 lines 16-25) receiving, by the device, viewpoint data identifying viewpoints located within the geographical region (see at least Col.7 lines 43-45, Col.14 lines 42-61 and Col.16 lines 16-25); determining, by the device and based on the viewpoint data and the trip data, a plurality of paths for the trip and driving times for the plurality of paths (see at least Col.2 lines 8-43, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35); calculating, by the device, an optimized path, from the plurality of paths, based on the driving times associated with the plurality of paths (see at least Col.3 lines 49-55, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35).
Nesbitt fails to disclose receiving, by a device and from a user device, feature data identifying weights for trip features; calculating, by the device and based on the feature data, viewpoint relevance scores for the viewpoints of the viewpoint data and calculating, by the device, an optimized path, based on the viewpoint relevance scores. However, such matter is suggested by Yang (see at least [0009], [0010], [0013]-[0030] [0037], [0038], [0040], [0041], [0057]-[0064], [0068], [0073]-[0076], [0081]-[0082], [0086]-[0090], [0105] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt to incorporate the teachings of Yang which teaches receiving, by a device and from a user device, feature data identifying weights for trip features; calculating, by the device and based on the feature data, viewpoint relevance scores for the viewpoints of the viewpoint data and calculating, by the device, an optimized path, based on the viewpoint relevance scores since they are both directed to calculating a path based on viewpoint data and incorporation of the teachings of Yang would increase reliability and safety of the overall system.
Nesbitt as modified by Yang fails to disclose causing, by the device, an autonomous vehicle to navigate the optimized path. However, such matter is suggested by Dean (see at least abstract, [0018], [0032], [0033], [0045], [0049]-[0051], [0064] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang to incorporate the teachings of Dean which teaches causing, by the device, an autonomous vehicle to navigate the optimized path since they are all directed to determining/selecting/calculating optimized path(s) and incorporation of the teachings of Dean would ensure maximized efficiency and reliability since it is very well known to one of ordinary skill in the art that there are hybrid and autonomous vehicles which could use the system of Nesbitt as modified by Yang and that it would have been advantageous to incorporate the teachings of Dean to cause the autonomous vehicle to navigate the optimized path in order to increase user comfort, safety and utility/efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply causing an autonomous vehicle to navigate an optimized route). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Nesbitt as modified by Yang and Dean fails to disclose wherein the viewpoint relevance score is based on an objective relevance score calculated based on a number of harsh driving events that have occurred within a threshold distance of the viewpoints. However, such matter is suggested by Peri (see at least Figure 2, Figure 3, [0025]-[0030], [0034] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang and Dean to incorporate the teachings of Peri which teaches wherein the viewpoint relevance score is based on an objective relevance score calculated based on a number of harsh driving events that have occurred within a threshold distance of the viewpoints since they are all directed to viewpoints along routes and incorporation of the teachings of Peri would increase accuracy by incorporating all necessary factors in calculating the score(s) and thereby increase safety and reliability of the overall system.
Nesbitt as modified by Yang, Dean and Peri does not explicitly disclose normalizing an initial geographical area to generate the geographical region based on altering an aspect ratio associated with the initial geographical area, wherein altering the aspect ratio is based on extending a shorter first side of the initial geographical area based on a longer second side of the initial geographical area. However, such matter is suggested by Mellert (see at least [0013], [0014] and claim 8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang, Dean and Peri to incorporate the teachings of Mellert which teaches normalizing an initial geographical area to generate the geographical region based on altering an aspect ratio associated with the initial geographical area, wherein altering the aspect ratio is based on extending a shorter first side of the initial geographical area based on a longer second side of the initial geographical area since they are all directed to viewpoints along routes and incorporation of the teachings of Mellert would increase efficiency and reliability of the overall system.

Regarding claim 2, Nesbitt as modified by Yang, Dean Peri and Mellert discloses wherein determining the geographical region comprises: normalizing an initial geographical region to generate the geographical region that is geographically larger than the initial geographical region (see at least Nesbitt Figure 3, Col.4 lines 37-47, Col.7 lines 34-43, Col.9 lines 12-51, Col.10 lines 8-20, Col.14 lines 42-61 and Col.16 lines 16-25).

Regarding claim 3, Nesbitt as modified by Yang and Dean fails to disclose wherein calculating the viewpoint relevance scores comprises at least one of: calculating panoramic interest scores for the viewpoints of the viewpoint data based on picture data identifying pictures associated with the viewpoints, wherein the viewpoint relevance scores are further based on the panoramic interest scores or calculating road safety scores for the viewpoints of the viewpoint data based on harsh driving data identifying the harsh driving events associated with the viewpoints, wherein the viewpoint relevance scores are further based on the road safety scores. However, such matter is suggested by Peri (see at least Figure 2, Figure 3, [0025]-[0030], [0034] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang and Dean to incorporate the teachings of Peri which teaches calculate road safety scores based on harsh driving data identifying harsh driving events associated with the viewpoints since they are all directed to viewpoints along routes and incorporation of the teachings of Peri would increase accuracy and thereby increase safety and reliability of the overall system. Given Nesbitt as modified by Yang, Dean, Peri and Mellert, it would have been obvious to one of ordinary skill in the art wherein calculating the viewpoint relevance scores comprises at least one of: calculating panoramic interest scores for the viewpoints of the viewpoint data based on picture data identifying pictures associated with the viewpoints, wherein the viewpoint relevance scores are further based on the panoramic interest scores or calculating road safety scores for the viewpoints of the viewpoint data based on harsh driving data identifying the harsh driving events associated with the viewpoints, wherein the viewpoint relevance scores are further based on the road safety scores in order to maximize efficiency, reliability and safety of the overall system.

Regarding claim 4, Nesbitt fails to disclose wherein the trip features include one or more of: a cultural point of interest, a natural point of interest, a panoramic point of interest, fuel station availability, road safety, rest point availability, hotel availability, a kid friendly point of interest, or a pet friendly point of interest. However, such matter is suggested by Yang (see at least [0009], [0010], [0013]-[0030] [0037], [0038], [0040], [0041], [0057]-[0064], [0068], [0073]-[0076], [0081]-[0082], [0086]-[0090], [0105] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt to incorporate the teachings of Yang which teaches wherein the trip features include one or more of: a cultural point of interest, a natural point of interest, a panoramic point of interest, fuel station availability, road safety, rest point availability, hotel availability, a kid friendly point of interest, or a pet friendly point of interest since they are both directed to calculating a path based on viewpoint data and incorporation of the teachings of Yang would increase reliability and safety of the overall system.

Regarding claim 5, Nesbitt fails to disclose wherein calculating the viewpoint relevance scores for the viewpoints of the viewpoint data comprises: calculating, for each of the viewpoints, a relevance score based on each of the weights for the trip features to generate a plurality of relevance scores for each of the viewpoints; and - 39 -PATENT Docket No. 20200194 calculating, for each of the viewpoints, a viewpoint relevance score based on averaging the plurality of relevance scores. However, such matter is suggested by Yang (see at least [0009], [0010], [0013]-[0030] [0037], [0038], [0040], [0041], [0057]-[0064], [0068], [0073]-[0076], [0081]-[0082], [0086]-[0090], [0105] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt to incorporate the teachings of Yang which teaches wherein calculating the viewpoint relevance scores for the viewpoints of the viewpoint data comprises: calculating, for each of the viewpoints, a relevance score based on each of the weights for the trip features to generate a plurality of relevance scores for each of the viewpoints; andDocket No. 20200194 calculating, for each of the viewpoints, a viewpoint relevance score based on averaging the plurality of relevance scores since they are both directed to calculating a path based on viewpoint data and incorporation of the teachings of Yang would ensure increased accuracy and thereby increase reliability and safety of the overall system.

Regarding claim 6, Nesbitt discloses wherein calculating the optimized path from the plurality of paths comprises: utilizing a multi-start local search model to calculate the optimized path, from the plurality of paths, based on the driving times associated with the plurality of paths (see at least Col.3 lines 49-55, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35).
Nesbitt fails to disclose calculate the optimized path based on the viewpoint relevance scores. However, such matter is suggested by Yang (see at least [0009], [0010], [0013]-[0030] [0037], [0038], [0040], [0041], [0057]-[0064], [0068], [0073]-[0076], [0081]-[0082], [0086]-[0090], [0105] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt to incorporate the teachings of Yang which teaches calculate the optimized path based on the viewpoint relevance scores since they are both directed to calculating a path based on viewpoint data and incorporation of the teachings of Yang would increase reliability and safety of the overall system. Given Nesbitt as modified by Yang, it would have been obvious to one of ordinary skill in the art to utilize a multi-start local search model to calculate the optimized path, from the plurality of paths, based on the viewpoint relevance scores and the driving times associated with the plurality of paths in order to maximize efficiency of the overall system.

Regarding claim 7, Nesbitt as modified by Yang, Dean, Peri and Mellert discloses wherein determining the geographical region comprises: normalizing an initial geographical region by modifying a feature of the initial geographical region to generate the geographical region that is geographically larger than the initial geographical region and that includes a same characteristic as the initial geographical region, wherein the characteristic includes one or more of: a starting point of the initial geographical region, a destination point of the initial geographical region, a side of the initial geographical region, a length of the initial geographical region, a width of the initial geographical region, a center of the initial geographical region, or a vertex of the initial geographical region (see at least Nesbitt Figure 3, Figure 11, Col.4 lines 37-47, Col.7 lines 34-43, Col.9 lines 12-51, Col.10 lines 8-20, Col.14 lines 42-61, Col.16 lines 16-25 and Col.16 lines 62-63).

Regarding claim 8, Nesbitt discloses a device, comprising: - 40 -PATENT]one or more processors (see at least Col.19 lines 17-24) configured to: randomly select sets of the viewpoints from the viewpoint data as a plurality of paths for the trip (see at least Col.3 lines 49-55, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35); calculate driving times associated with the plurality of paths based on the trip data (see at least Col.3 lines 49-55, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 9, Nesbitt as modified by Yang, Dean, Peri and Mellert discloses wherein the one or more processors, when calculating the optimized path from the plurality of paths, are configured to: selectively: add a particular viewpoint to each of the plurality of paths, remove another particular viewpoint from each of the plurality of paths, or swap two viewpoints from each of the plurality of paths;- 41 -PATENT Docket No. 20200194calculate a plurality of scores for the plurality of paths based on the driving times associated with the plurality of paths and based on selectively adding the particular viewpoint to each of the plurality of paths, removing the other particular viewpoint from each of the plurality of paths, or swapping the two viewpoints from each of the plurality of paths; and identify the optimized path from the plurality of paths based on the plurality of scores (see at least Nesbitt Col.3 lines 49-55, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35).

Regarding claim 10, Nesbitt as modified by Yang, Dean, Peri and Mellert discloses wherein the one or more processors are configured to one or more of: provide, to the user device, data identifying the optimized path; or receive an input for the optimized path and generate an updated optimized path based on the input (see at least Nesbitt Col.3 lines 49-55, Col.8 lines 7-10 and Col.18 line 65-Col.19 line 3).

Regarding claim 12, Nesbitt discloses wherein the one or more processors, when receiving the trip data identifying the starting point and the destination point for the trip, are configured to: - 42 -PATENTprovide, to the user device, a user interface that enables input of the trip data; and receive the trip data based on the input of the trip data via the user interface (see at least Figure 3, Col.3 lines 11-18 and Col.7 lines 21-33).
Nesbitt fails to disclose wherein the one or more processors, when receiving the feature data identifying the weights for the trip features, are configured to: - 42 -PATENT provide, to the user device, a user interface that enables input of the feature data; and receive the feature data based on the input of the feature data via the user interface. However, such matter is suggested by Yang (see at least [0009], [0010], [0013]-[0030] [0037], [0038], [0040], [0041], [0057]-[0064], [0068], [0073]-[0076], [0081]-[0082], [0086]-[0090], [0105] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt to incorporate the teachings of Yang which teaches wherein the one or more processors, when receiving the feature data identifying the weights for the trip features, are configured to: - 42 -PATENT provide, to the user device, a user interface that enables input of the feature data; and receive the feature data based on the input of the feature data via the user interface since they are both directed to calculating a path based on viewpoint data and incorporation of the teachings of Yang would increase user comfort, reliability and safety of the overall system.

Regarding claim 14, Nesbitt as modified by Yang and Dean does not explicitly disclose wherein a particular viewpoint of the viewpoints located within the geographical region includes two viewpoints combined into the particular viewpoint. However, such matter is suggested by Peri (see at least Figure 2, Figure 3, [0024], [0030] and [0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang and Dean to incorporate the teachings of Peri which teaches wherein a particular viewpoint of the viewpoints located within the geographical region includes two viewpoints combined into the particular viewpoint since they are all directed to viewpoints along routes and incorporation of the teachings of Peri would increase accuracy and reliability of the overall system.

Regarding claim 15, Nesbitt discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (see at least Col.18 lines 18-32 and Col.19 lines 17-24). The rest of claim 15 is commensurate in scope with claims 1 and 2. See above for rejection of claims 1 and 2.

Regarding claim 17, claim 17 is commensurate in scope with claim 5. See above for rejection of claim 5.

Regarding claim 18, Nesbitt as modified by Yang, Dean, Peri and Mellert discloses wherein the one or more instructions, that cause the one or more processors to determine the plurality of paths for the trip and the driving times for the plurality of paths, cause the one or more processors to: randomly select sets of the viewpoints from the viewpoint data as the plurality of paths for the trip; and calculate driving times associated with the sets of the viewpoints as the driving times for the plurality of paths (see at least Nesbitt Figures 5A-5B, 6B, 7B, Col.3 lines 49-55, Col.10 lines 27-33, Col.12 lines 1-16, Col.15 lines 3-33 and Col.17 lines 1-35).

Regarding claim 19, claim 19 is commensurate in scope with claim 9. See above for rejection of claim 9.

Regarding claim 20, claim 20 is commensurate in scope with claim 10. See above for rejection of claim 10.
 
Claims 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (US7920965B1) in view of Yang (CN106197444A) in further view of Dean (US20200019175A1) in further view of Peri (US20110137551A1) in yet further view of Mellert (US20130304372A1) and in yet further view of Kumar (US20150066649A1).
Regarding claim 11, Nesbitt as modified by Yang, Dean, Peri and Mellert fails to disclose wherein the one or more processors are further configured to one or more of: provide, to the user device, panoramic data associated with the optimized path; or provide, to the user device, road safety data associated with the optimized path. However, such matter is suggested by Kumar (see at least abstract, [0051] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang, Dean, Peri and Mellert to incorporate the teachings of Kumar which teaches wherein the one or more processors are further configured to one or more of: provide, to the user device, panoramic data associated with the optimized path; or provide, to the user device, road safety data associated with the optimized path since they are all directed to routes’ attributes and incorporation of the teachings of Kumar would increase reliability and user comfort.

Regarding claim 13, Nesbitt as modified by Yang, Dean, Peri and Mellert discloses wherein the one or more processors are further configured to: provide, to the user device, one or more user interfaces that include information associated with particular viewpoints located along the optimized path (see at least Nesbitt Col.3 lines 49-55 and Col.18 line 65-Col.19 line 3).
Nesbitt as modified by Yang, Dean, Peri and Mellert fails to disclose wherein the one or more processors are further configured to: provide, to the user device, one or more user interfaces that include pictures associated with particular viewpoints located along the optimized path. However, such matter is suggested by Kumar (see at least abstract, [0051] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang, Dean, Peri and Mellert to incorporate the teachings of Kumar which teaches wherein the one or more processors are further configured to: provide, to the user device, one or more user interfaces that include pictures associated with particular viewpoints located along the optimized path since they are all directed to routes’ attributes and incorporation of the teachings of Kumar would increase reliability and user comfort.

Regarding claim 16, claim 16 is commensurate in scope with claim 3. See above for rejection of claim 3. However, Nesbitt as modified by Yang, Dean, Peri and Mellert fails to disclose wherein the one or more instructions, that cause the one or more processors to calculate the viewpoint relevance scores, cause the one or more processors to: calculate panoramic interest scores for the viewpoints of the viewpoint data based on picture data identifying pictures associated with the viewpoints, wherein the viewpoint relevance scores are further based on the panoramic interest scores. However, such matter is suggested by Kumar (see at least [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nesbitt as modified by Yang, Dean, Peri and Mellert to incorporate the teachings of Kumar which teaches wherein the one or more instructions, that cause the one or more processors to calculate the viewpoint relevance scores, cause the one or more processors to: calculate panoramic interest scores for the viewpoints of the viewpoint data based on picture data identifying pictures associated with the viewpoints, wherein the viewpoint relevance scores are further based on the panoramic interest scores since they are all directed to routes’ attributes and incorporation of the teachings of Kumar would ensure increased accuracy and thereby increase reliability of the overall system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667          

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667